
	

113 HR 5440 IH: Verified And Legitimate ID (VALID) Act of 2014
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5440
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Marchant introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend title 49, United States Code, to prohibit the Transportation Security Administration from
			 accepting as valid identification an I–862 Notice to Appear form.
	
	
		1.Short titleThis Act may be cited as the Verified And Legitimate ID (VALID) Act of 2014.
		2.I–862 Notice to Appear form as prohibited identificationSubsection (a) of section 44901 of title 49, United States Code, is amended by adding at the end
			 the following new sentence: In requiring the presentation of a form of identification in the course of a passenger screening
			 conducted under this section, the Transportation Security Administration
			 may not accept an I–862 Notice to Appear form..
		
